1 Li

Case 1:18-cv-08653-VEC-SDA Documel

t

pe

UNITED STATES DISTRICT COURT FOR THE
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV

ae

U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
(FOLEY SQUARE) .

yh RB

 

2h

nt 128 Filed 12/11/19 Page 1 of 16

SOUTHERN, DISTRICT OF NEW YORK > Ae tery
-08653-VEC - JUDGE VALERI

 

 

M
Jason Goodman

Defendant

 

 

we ses oI ge CIVIL CASE #: 1:18-CV-08653-VEC
Plaintiff
JUDGE VALERIE E. CAPRONI
Vv.

AGISTRATE STEWART D. AARON

 

 

PLAINTIFF’S FIRST DOC

Pursuant to the conditions expressed in the ORDER

(10/24/2019, ECF Doc. No. 97) and Federal Rule of

UMENTS REQUEST

of Magistrate Judge Stewart D. Aaron

f Civil Procedure (Fed.R.Civ.P,) Rule 34

attached are the Plaintiff's FIRST DOCUMENT REQUESTS.

I hereby certify that the attached interrogatories are

knowledge) and are not submitted for the purposes ¢

Signed this 29th day of November, 2019.

truthful and accurate (to the best of my

of oppression of Defendant Goodman.

 

 

 

eCelWVe

DEC 112019
PRO SE OFFIC

 

 

 

 

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

/):25.)3

 

 

 
| Li

Case 1:18-cv-08653-VEC-SDA Docume!

4

UNITED STATES DISTRICT COURT FOR THE
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV

BACKGROUND STATEMEN

1. Plaintiff incorporates by reference the appli«
10/24/2019 (ECF Doc. No. 97) by Magistrate Judge
10/24/2019 allowed document requests to be served
PRIMA FACIE SHOWIN
2. Pursuant to Fed.R.Civ.Proc. Rule 34 and N.
Multiplan, Inc., CV 12-1633 (JMA) (AKT) (E.D.N,

has done a careful review of the attached document

y

t

TO |

nt 128 Filed 12/11/19 Page 2 of 16

SOUTHERN DISTRICT OF NEW YORK
-08653-VEC - JUDGE VALERIE E. CAPRONI

T AND INSTRUCTIONS

able instructions from the ORDER of

e Stewart D. Aaron. This ORDER of

upon the Court.

G OF RELEVANCE

Shore-Long Island Jewish Health Sys., Inc. v.
YY. Mar. 28, 2018) the Plaintiff states that he

requests and states that he needs the

documents requested to demonstrate the claims as articulated in the Second Amended Complaint

({SAC], Doc. no. 88).

DEFINIT I

3. Herein the term “Plaintiff” refers to the indi
George Sweigert and the other instantiations used |

Dave Sweigert, David G. Sweigert, David George §

4.

ONS
vidual and natural person known as D.
by Defendant (Def) Jason Goodman, as in:

weigert, etc.

Herein the term “Defendant” refers to the individual and natural person Jason D.

Goodman, believed to be Jason David Goodman, operator of a brand known as CrowdSource

The Truth which dispenses social media podcast ct
5. Herein the term “document” shall have the |
Rules of Civil Procedure (Fed. R. Civ. Proc.) and sh
(or a copy when the original is not available) and ea

are non-identical by reason of translations, notations

printed, typed, punched, taped, filmed, or graphic mi

pntent.

broadest meaning possible under the Federal
jall include, but not be limited to, the original
ch non-identical copy (including those which
s, or markings) or any and all other written,

atter or recorded or tangible thing, or

 
s sammemeaaannn

Case 1:18-cv-08653-VEC-SDA Document 128 Filed 12/11/19 Page 3 of 16

UNITED STATES DISTRICT COURT FOR THE

SOUTHERN DISTRICT OF NEW YORK

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

whatever description, however produced or reprodu

ced (including computer-stored or generated

data, together with instructions or programs necessary to search and retrieve such data and hard

copies where available and retrievable), and shall include all attachments to and enclosures with

any requested item, to which they are attached or with which they are enclosed, and each draft

thereof. The term document shall specifically include all recorded or retrievable electronic data

or communications such as electronic mail (e-mail)

and the like and all translations thereof.

6. Herein the term “communication” means any oral, written, electronic, or other exchange

of words, thoughts, information, or ideas to another

person or entity, whether in person, in a

group, by telephone, by letter, by Telex, by facsimile, or by any other process, electric,

electronic, or otherwise. All such communications includes computer discs or transmissions, e-

mails, instant messages, tape or video recordings, voicemails, diaries, log books, minutes, notes,

studies, surveys and forecasts, and any and all copi¢s thereof.

7. Herein the term Electronic Stored Information (ESD) shall have the common meaning

expressed as “information created, manipulated, cot

digital form, requiring the use of computer hardwar

mmunicated, stored, and best utilized in

e and software”; see, Electronically Stored

Information: The December 2006 Amendments to the Federal Rules of Civil Procedure, Kenneth

Withers, 4 NW. J. of Tech. & Intell. Prop. 171, avai
http://www.law.northwestern.edu/journals/ njtip/v4,
instant messages, text messages, documents, spread

video. ESI can be viewed from the context of Fed.

lable at
n2/3. ESI includes e-mails, voice-mails,

sheets, file fragments, digital images, and

R. Civ. Proc. Rule 16(b)(3)(B)(iii) and (iv),

 

Rule 26(f)(3)(C) and Rule 37(e). This includes “di

medium or file” per Federal Rules of Evidence (F.R

by an electronic process or system per F.R.E. Rule

ata copied from an electronic device, storage
..E.) Rule 902(14) and/or records generated

902(13).

 
] |, Li

Ui

Case 1:18-cv-08653-VEC-SDA Document 128 Filed 12/11/19 Page 4 of 16

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

8.

cards and CDs/DVDs with the accompany compute

such memory mechanisms.
9.

information, which includes electronic files, artwor:

Internet Service Provider (ISP) storage, social medi

Herein the term “loose media” shall include

USB/Firewire drives, flash drives, memory

rs and/or peripheral devices use to access

Herein the term “Cloud storage” means any Internet-based repository of digital

k, and/or screen-shots that may be stored at

a platform storage as provided by social

media providers such as Google, Facebook, Twitter, Patreon, YouTube, TINDER, SubscribeStar,

DLive, Periscope, Bit-Chute, etc. Identification of

Internet-based (Cloud) platforms should

i

include Internet domain name and/or relevant Internet Protocol (I.P.) address and/or Uniform

Resource Locator (URL). Information about local,

on-site, non-Cloud storage on computer

systems with manufacture/make specifics as to make, model, operating system type, version of

such systems and their location.
10.

ISP servers, or other Cloud-based e-mil messaging.

Herein the term “e-mail” shall include the 6

lectronic files stored on servers, workstations,

services; e.g. messages in electronic mail

 

servers hosting the e-mail accounts truth@crowdsourcethetruth.org,

jasongoodman72@protomail.com, jason@21stcent
services; e.g. Microsoft Exchange/Outlook, GMAI}
synchronize with on-line e-mail servers. This shall
mail “thread” and/or “string” and/or “chain”. This;
moved to outside the e-mail program and saved in:
11,
case of the use of encryption and/or hash values pr

associated encryption techniques used to encipher :

ry3d.com and/or any other e-mail storage
L, or localized on-site computers that

be understood to mean initiating e-mails, e-
includes any e-mails saved electronically or

other formats such as “.txt” and/or “.msg”.

Herein the term “encryption” shall mean the process of enciphering data and ESI. In the

pviding technical information concerning the

such data. This includes descriptions

 
| di

Case 1:18-cv-08653-VEC-SDA Documen

UNITED STATES DISTRICT COURT FOR THE

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV:

concerning he use of digital signatures, hash values,

data from its “plaintext” form to a “cipher-text” fort

*

produce information that would indicate to the Plai

——__ima

t128 Filed 12/11/19 Page 5 of 16

(SOUTHERN DISTRICT OF NEW YORK

-08653-VEC - JUDGE VALERIE E. CAPRONI

and/or other coding techniques to encipher

n. The responding party (Def) should

>

iff how to obtain a “reasonable usable form’

and may need to describe any processes that were used to covert electronically stored (ESI) data

from a form which is ordinarily maintained, if in a d

ifferent form that makes it more burdensome

on the requesting party (Plaintiff) to use information, as articulated in Fed. R. Civ. Proc. Rule

34(b). Aguilar v. Ice, 255 F.R.D. 350 (S.D.N.Y. 20:
12. Herein the term “meta-data” shall be viewe

describes the history, tracking, and/or management

08).
d as “data about data” which is ESI that

of an electronic document. All documents

that are placed in storage systems and provided to the requesting party (Plaintiff) should be

provided with all non-altered meta-data embedded in such documents.

13. Herein the term “imagery” includes hard-co
manipulated to create an “image” to include “. TIFF

“MP4” and/or other such files, etc. This shall inclu

and/or the likeness or artwork that displays recogni:

pies and/or ESI of that which has been
” and/or “.PDF” and/or “.MP3” and/or

de the processing of photographs, portraits,

vable features of the Plaintiff. Courts have

construed the portrait/picture provisions of the statute somewhat broadly, to include "any

recognizable likeness, not just an actual photograph." Burck v. Mars, Inc., 371 F. Supp. 2d 446,

451 (S.D.N.Y. 2008).
14. Herein the term “likeness” shall mean the
Clark v. Celeb Publ'g, Inc., 530 F. Supp. 979 (S.D.
Lennon, 554 F.2d 504 (2d Cir. 1977). It is settled ¢

actual photograph, may qualify as a ‘portrait or pic

laintiff’s likeness, portrait and/or photograph.

N.Y. 1981). Big Seven Music Corp. v.
hat "any recognizable likeness, not just an

ture."" Allen v. Nat'l Video, Inc., 610 F. Supp.

 
I. 4

Case 1:18-cv-08653-VEC-SDA Document 128 Filed 12/11/19 Page 6 of 16

UNITED STATES DISTRICT COURT FOR THE
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CY

SOUTHERN DISTRICT OF NEW YORK
/-08653-VEC - JUDGE VALERIE E. CAPRONI

612, 621 (S.D.N.Y. 1985) at 622 (citing Ali v. Playgirl, Inc., 447 F. Supp. 723, 726 (S.D.N.Y.

1978).
15. Herein the term “custodian” shall describe |

ownership, custody, or control over potentially rele

and/or electronic records, and/or ESI which includé

includes the names and contact information for all s
whether corporations, associations, Internet Servic¢
individuals that may be aware of such systems that

transmit ESI, digital imagery, files, and/or messagé¢

an employee or other person or group with
vant information. A “custodian of records”

‘s data that has been entrusted to a third party,
such parties (third party data custodian)

te Providers (ISPs), and/or natural person
can store, contain, archive, process and/or

s. This includes the use of third-party and/or

non-party witness custodians of ESI records such 4s those services and/or systems used by

associates, third-parties, contractors, consultants, “s
friends. See Fed. R. Civ. Proc. Rule 30(b)(6).
16. A party’s obligation to deliver all the docun

functional equivalent of a standing Request for Pro

opposing party general access to these relevant doc

ide-kicks”, guests, interviewees and/or

nents used to calculate damages is “the
duction under Rule 34[,]” which grants the

uments. Jd. at 296 (quoting Fed. R. Civ. P.

Rule 26 advisory committee notes to 1993 amendnijents).

 

 
 

J J

Case 1:18-cv-08653-VEC-SDA Docume!

_——— AL

nt 128 Filed 12/11/19 Page 7 of 16

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-C

PLAINTIFE’S FIRST SET OF

DOCUMENT REQUEST NUMBER ONE TO I

V-08653-VEC - JUDGE VALERIE E. CAPRONI

DOCUMENT REQUESTS

DEFENDANT GOODMAN:

Any documents that describe with specificity the fille systems, servers, Cloud storage

repositories, local onsite computational devices or |
records, and/or archives for digital data, to include
systems, data storage devices, on-site stand-alone ¢
other computer network components relied upon bj

“Crowdsource The Truth” to transmit, store or prod

DOCUMENT REQUEST NUMBER TWO TO |

other Internet systems used to store/archive
details regarding linkages of computers, video
omputational devices, shared resources and/or
y Jason Goodman and the brand

ress imagery of the Plaintiff's likeness.

DEFENDANT GOODMAN:

Any documents that identify ALL social media acdounts of Defendant; to include: YouTube,

Patreon, TINDER, Twitter, Bit-Chute, DLive, etc.,
store, process or transmit the imagery of the Plainti

embedded in a completed piece of CSTT artwork -

and used such computers and/or software to
ff — no matter if it was a stand-alone image or

to include identification of each social media

platform with username, profile name, account name, etc.

DOCUMENT REQUEST NUMBER THREE T

Any documents that demonstrate the legal names fe
associations, corporations, companies, “doing busit
etc.) related to the natural person Jason Goodman a
for the doing business as (DBA) 21* Century 3D”,

Software Design, Inc.” and/or “Multi-media Systen

O DEFENDANT GOODMAN:

br business and/or other legal entities (such as
hess as (DBAs)”, directorships with same,

nd provide copies of authorizing documents
and/or “MDSI”, and/or “Multi-media

ns Design, Inc.” and/or any other legal entity

 
L L

Case 1:18-cv-08653-VEC-SDA Docume!

UNITED STATES DISTRICT COURT FOR TH
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-C

associated with the natural person Jason D. Goodni
The Truth” To include relationships such as investi
member, etc.). Such documents may include chart
governmental sub-division; such as a state, county

City business licenses to operate at a business at 23

DOCUMENT REQUEST NUMBER FOUR TO,

Any documents that indicate the software used for

“collages” with the Plaintiff's likeness, portrait and

nt 128 Filed 12/11/19 Page 8 of 16

E SOUTHERN DISTRICT OF NEW YORK
V-08653-VEC - JUDGE VALERIE E. CAPRONI

an and/or the podcast brand “CrowdSource

br, agent, employee, advisor, director, board
ers, certificates, warrants, etc. issued by a

or city. This includes copies of New York

2 7th Ave, #6s New York, NY 10001.

DEFENDANT GOODMAN:

artwork that was relied upon to create artwork

/or photograph and other such

communications activity with third party agents, employees, interviewees, patrons, proxies or

others acting in concert with the Defendant concerning the Plaintiff. This includes copies of

ALL artwork created by the natural person Jason G

other individual that created such artwork and/or “<«
DOCUMENT REQUEST NUMBER FIVE TO]

Documents that contain information about the iden

oodman, or his proxy, delegated agent or

ollages”.

DEFENDANT GOODMAN:

tification of each technical or manpower

resource upon which Defendant, or any party or third party acting in concert with the Defendant

or at his direction and/or relied upon, to create vide
podcasts that featured, mentioned and/or described
participation as a guest, background researcher, art
video editing expert, imagery artwork expert, etc.

demonstrate interactions with guest for all podcast:

the Plaintiff.

o content for CrowdSource The Truth

the Plaintiff; whether as expressed as

work creator, agent, employee, proxy, patron,
This request for copies of documents that

shows that have included content concerning

 
 

Case 1:18-cv-08653-VEC-SDA Document 128 Filed 12/11/19 Page 9 of 16

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-C\V-08653-VEC - JUDGE VALERIE E. CAPRONI

DOCUMENT REQUEST NUMBER SIX TO DEFENDANT GOODMAN:

Any documents that indicate the identification of any and all legal claims or lawsuits,
administrative agency actions at federal, state, city|or local levels initiated against the natural
person Jason Goodman and all the business entities associated with Jason Goodman such as
“Multimedia Systems Design, Inc.”, “215 Century 3D”, “Multi-media Design Systems, Inc.” or
other entities controlled, owned, operated or associated with Jason Goodman for the past three
(3) years, this includes corporations and/or compaties Defendant has or have been affiliated
with, to include case number, party names, disposition of case and forum in which such claims or

lawsuits were asserted. This would include the drdne company “AREOCINE”.

DOCUMENT REQUEST NUMBER SEVEN TO DEFENDANT GOODMAN:

 

Any documents that support identification of the online postings, comments, blog updates, video
content, etc. made by Defendant, or in which la, has been involved, with contains content
about the Plaintiff, describing the Plaintiff's ethical hacker credential, computer skills, network
knowledge, mentioning the Plaintiff's former employers and employment, using any form of the

Plaintiff's name, or any individual believed by Defendant to be associated with the Plaintiff

(includes Twitter, Facebook, YouTube, Patreon, TINDER, Bit-Chute, DLive, Periscope, etc.).
DOCUMENT REQUEST NUMBER EIGHT TO DEFENDANT GOODMAN:

Any documents supporting the identification of evéry office, mailing address, third party mail

 

forwarder, “rent an office”, etc., in which Defendattt and/or Defendant’s companies,

 

corporations, businesses, “doing business as (DBA$)”, etc. has or have maintained or currently

 
 

Case 1:18-cv-08653-VEC-SDA Document 128 Filed 12/11/19 Page 10 of 16

  
   
  
  

UNITED STATES DISTRICT COURT FOR TH
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-C

maintains a postal address; provide address by suit

for the past ten (10) years to include International

DOCUMENT REQUEST NUMBER NINE TO

SOUTHERN DISTRICT OF NEW YORK

-08653-VEC - JUDGE VALERIE E. CAPRONI

number, street address, city, state zip code,

ddresses and addresses in the United States.

DEFENDANT GOODMAN:

Any documents that indicate Defendant communications with other CrowdSource The Truth

uests, “sidekicks”, talent, researchers, interviewees
>

, sponsors or other affiliates, concerning

discussions about the Plaintiff, Plaintiffs backerou Plaintiff's military service, Plaintiff's

network and computer skills, Plaintiff's relationship

discussed involving the Plaintiff, and identify of th¢

 

to his brother, or other relevant material

se persons taking part in such meetings,

discussions, visits to homes, dinner conversations apdiox communications, provide approximate

date of the contact, whether contact was in person, b

y telephone, electronic means, or in writing;

if contact was in person or by telephone, include description of the substance of the

communication and location of the participants; and

concerning such meetings and communications.

identify the persons and documents

DOCUMENT REQUEST NUMBER TEN TO DEFENDANT GOODMAN:

Any document that indicates communications betwé
Truth guest, “sidekick”, talent, interviewee, research

sponsor or other affiliate (e.g. Kevin Shipp, Harmon

Atkin), Lee Stranahan, Steve Outtrim, Jackie Weave

en Defendant and any CrowdSource The
er, agent, employee, consultant and/or
Wilfred, Quinn Michaels (aka Korey

r, Dean Fourege, George Webb Sweigert,

Queen Tut (Susan B. Holmes, aka Susan Lutzke), Tis Negron, etc.) concerning the Plaintiff.

DOCUMENT REQUEST NUMBER ELEVEN T

Any documents that Defendant may have had, or wil

enforcement personnel, agencies or staff; to include

10

O DEFENDANT GOODMAN:

| have, which was shared with law

special Agent Brittany Custer of the Federal

 
A

Case 1:18-cv-08653-VEC-SDA Document 128 Filed 12/11/19 Page 11 of 16

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

Bureau of Investigation and agents or officers of the New York Police Department; by

individual’s name, representing specific agency, time period of the contact, length of interviews,

and for what stated purpose, and whether or not the Plaintiff was a topic or his name was

involved, in whole or in part, in such discussions, contract, interchanges or communications, etc.

This includes all materials the Defendant reported

enforcement.

DOCUMENT REQUEST NUMBER TWELVE

 

ion social media that he had turned over to law

TO DEFENDANT GOODMAN:

Any documents that describe the processes and other vetting that is part of the CrowdSource

“Truth Engine” and the operation of such an enging

processes used in the engine, any processes, protoc:

“truth engine” to include the names of parties, ageri

other that play a role in the operation, refinement, d

which addresses validation of information and vetti

DOCUMENT REQUEST NUMBER THIRTEE!

>, engine technology, location of supporting
ols and/or techniques that are part of the
ts, employees, patrons, interviewees and
eployment and/or use of the “truth engine”

ng.

N TO DEFENDANT GOODMAN:

 

Defendant commented regarding the Plaintiff, inclu

Any documents that describe the forums, social nok platforms or other websites on which

which the comments were made with name of platfa

Locators (URL) of sites, time period of such posting

DOCUMENT REQUEST NUMBER FOURTEE

Amy documents to support the allegations that the P|

the Plaintiff should be jailed, and/or that the Plaintifi

ing the username/handle/moniker under

rm, Internet addresses or Uniform Resource

S.

N TO DEFENDANT GOODMAN:

aintiff was guilty of serious crimes, and/or

might need to be interviewed in a prison or

mental hospital, that the Plaintiff was a sufferer of Pqst-Traumatic Stress Syndrome (PTSD), the

11

 
| J i Li
Case 1:18-cv-08653-VEC-SDA Documen

[128 Filed 12/11/19 Page 12 of 16

UNITED STATES DISTRICT COURT FOR THE| SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

Plaintiff is a target of an F.B.I. and/or S.D.N.Y. invéstigation, the Plaintiff was a contractor for

the Central Intelligence Agency, etc.

DOCUMENT REQUEST NUMBER FIFTHTEEN TO DEFENDANT GOODMAN:

Any documents that demonstrate the growth of the CrowdSource The Truth social media

footprint by the acquisition of each and every social media account and/or outlet and the time

when distribution of content was commenced on ea

ch and every individual social media

platform, web-site, blog, messaging system accessed by the Defendant or by his agents,

employees, proxies, interviewees or others working| in concert with the Defendant to act as

system administrators, blog editors, content posting, etc.

DOCUMENT REQUEST NUMBER SIXTEEN

TO DEFENDANT GOODMAN:

Any documents that demonstrate e-mail messages gent to the Defendant as “cease and desist”

messages, “spoliation notices”, “duty to preserve” notices, “Rule 16(b)(3)(B) (iii) notices”,

“evidence preservation notices” and other warning§$, demand for termination and other e-mail

messages delivered to the Defendant’s e-mail mess:

Plaintiff which provided warnings to the defendant

aging services (no matter which one) from the

to cease, end, terminate and/or stop the

publishing of various content by providing date of ¢-mail message, contents, sender and any

response sent to the Plaintiff by the Defendant.
DOCUMENT REQUEST NUMBER SEVENTE

Any documents that contains facts about the Defen:

EN TO DEFENDANT GOODMAN:

dant’s role in the video content production

and distribution on social media platforms that featured, interviewed, showcased, or focused on

Larry Klayman, esq., Chairman and General Coun:

Mr. Klayman using the title of “Special Prosecutor

12

sel of “Freedom Watch”, to include the times

’, in video content created in conjunction with

 
} I i Le i

Case 1:18-cv-08653-VEC-SDA Documen

t128 Filed 12/11/19 Page 13 of 16

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

proceedings entitled “Citizen Grand Jury”, to include messaging, e-mail, communications,

meetings dinner conversations and/or talks exchanged with Larry Klayman and/or Dr. Jerome

Corsi”.

DOCUMENT REQUEST NUMBER EIGHTTHEN TO DEFENDANT GOODMAN:

Any documents that contain facts supporting the Defendant’s participation in interviews with

news, newspaper, mass media and/or other news m
bomb hoax” at the Port of Charleston, South Carol
O’Sullivan of CNN, and Christopher Mele of the N
participation in interview phone call in concert wit!

between any reporter (such as O’ Sullivan and/or M

Sweigert to schedule, set-up or plan such interview.

DOCUMENT REQUEST NUMBER NINETEE

Any documents that contain facts about the Defend
visit, meeting, conversations, dinner meetings and/
Charles Hawkins (White Rock, (South Surrey) Brit
travel, duration of stay in British Columbia, numbé¢

Hawkins, titles of video productions produced and

edia outlets concerning the purported “dirty
na on June 16, 2017, to include Donie

lew York Times, to include Defendant’s

n George Webb Sweigert, communications

ele), the Defendant and/or George Webb

IN TO DEFENDANT GOODMAN:

ant’s trip to Vancouver, British Columbia to
or video content conversations with David
ish Columbia, Canada), to include dates of
r and duration of meetings, visits with Mr.

distributed, approximate expenses, monies,

benefits, dinners or other gratuities given to Mr. Hawkins to include a description of the

communications exchanged between Defendant an

d Mr. Hawkins that included discussions

about the Plaintiff, Plaintiff's military record, Plairitiff’s ethical hacking career, Plaintiff's

knowledge of computer and network concepts, of Plaintiffs experience as a network designer at

Booz* Allen Hamilton, etc.

13

 
Case 1:18-cv-08653-VEC-SDA Document 128 Filed 12/11/19 Page 14 of 16

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-C'V-08653-VEC - JUDGE VALERIE E. CAPRONI

DOCUMENT REQUEST NUMBER TWENTY TO DEFENDANT GOODMAN:

Any documents that contain supporting rationale that there is a genuine public issue associated
with or an opportunity to influence the resolution of issues involved with the Federal Bridge
Public Key Infrastructure Certification Authority (FBCA), the construction of the FBCA by
Entrust Technologies, the Plaintiff's employment at Entrust Technologies, the Plaintiff's
employment as a consultant at the U.S. National Security Agency to design an X.500 directory as
a consultant, the Plaintiff’s employment at EuroSignCard, S.A. of Luxembourg, the Plaintiff's
employment at Booz* Allen & Hamilton as a network designer consultant for the U.S. Special
Operations Command and the alleged use of a vongiess phone to call 911 dispatch at the Jon-

Benet Ramsey murder incident (circa 1996).
DOCUMENT REQUEST NUMBER TWENTY-ONE TO DEFENDANT GOODMAN:

Any documents containing facts supporting the Defendant’s involvement in gathering, preparing,
collecting, writing, editing, filming, taping or photographing of news intended for a newspaper,
news agency, press association or wire service or other professional medium or agency which

has as one of its regular functions the processing and researching of news intended for

dissemination to the public.
DOCUMENT REQUEST NUMBER TWENTY-TWO TO DEFENDANT GOODMAN:

Any documents that support the Defendant’s dissemination of raw intelligence to the
CrowdSource The Truth constantly expanding network of human brains for vetting, analysis and

assessment.

14

 
bie

1 1 li J

—___ a

Case 1:18-cv-08653-VEC-SDA Document 128 Filed 12/11/19 Page 15 of 16

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-(€

 

'V-08653-VEC - JUDGE VALERIE E. CAPRONI

DOCUMENT REQUEST NUMBER TWENTY-THREE TO DEFENDANT GOODMAN:

Any documents of records that contain facts supparting the Defendant’s involvement to work

together to collect and analyze data from around the web and around the world, and how the

Defendant determines what is fact and fiction.

DOCUMENT REQUEST NUMBER TWENTY-FOUR TO DEFENDANT GOODMAN:

Any documents that contain facts supporting the Defendant’s analysis, research, reporting,

investigation and/or vetting of information that the

Plaintiff was acting as a co-conspirator with

Robert David Steele (RDS), was acting as an aod or affiliate of RDS, was in the role as a

co-conspirator with RDS or any other relationship

between RDS and the Plaintiff.

DOCUMENT REQUEST NUMBER TWENTY:FIVE TO DEFENDANT GOODMAN:

Any documents used to determine that the Plaintiff’

harassment campaign and other serious potential cr

was engaged in an organized criminal

iminal charges, suspected crimes committed,

 

violations of law and/or criminal conduct of the Plaintiff to break relevant criminal law, and/or

actions Defendant took upon learning of these potet
witness about such crimes (to include individual’s 1
copies of all “evidence” turned over to Special Agej

Field Office.

END

15

tial crimes, communications with other
lame and contact information). This includes

ht Brittany Custer of the New York F.B.I.

 
~

we

Case 1:18-cv-08653-VEC-SDA Document 128 Filed 12/11/19 Page 16 of 16

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-C'V-08653-VEC - JUDGE VALERIE E. CAPRONI

ATTESTATION

I hereby certify that these document requests are truth fal and accurate (to the best of my

knowledge) and are not submitted for the purposes of causing oppression of the Defendant

Goodman.

Signed this 29th day of November, 2019.

16

 

gq sc

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

yan
